Citation Nr: 9908719	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-16 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the right middle finger.

2.  Entitlement to service connection for right arm 
disability.

3.  Entitlement to service connection for right shoulder 
disability, to include arthritis.

4.  Entitlement to service connection for cancer of the 
bladder and prostate.

5.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June to November 1945 
and from March 1952 to March 1954.  This case came before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) Cleveland, Ohio.  

A March 1996 rating decision granted service connection for 
scar of the left side of the neck, and a zero percent 
evaluation was assigned effective August 9, 1993.  A notice 
of disagreement with this evaluation was received by VA in 
May 1996.  In April 1998 a statement of the case on this 
issue was sent to the veteran.  Thereafter, no correspondence 
addressing this issue has been received from the veteran or 
his representative.  Therefore, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to this issue. 

FINDINGS OF FACT

1. The veteran's claims for service connection for right arm 
disability, right shoulder disability, to include 
arthritis, cancer of the bladder and prostate, and skin 
disability are not plausible.

2. The veteran has a scar from a laceration of the right 
middle finger sustained in service.
CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for right arm disability, 
right shoulder disability, to include arthritis, cancer of 
the bladder and prostate, or skin disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The veteran has a scar due to a laceration of the right 
middle finger incurred in active duty.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(hereinafter Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet.App. 136 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-11 (1992).  A well-grounded claim is a 
plausible claim, that is, a claim which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  The Court has stated that the 
quality and quantity of evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). 

Service incurrence of a malignant tumor or arthritis may be 
presumed if the disability is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The only service medical record from the veteran's initial 
period of service is a September 1945 record of a sebaceous 
cyst behind the veteran's left ear.  There were no pertinent 
complaints or abnormal findings on the veteran's January 1952 
medical history and physical examination reports prior to his 
second period of service.  It was noted in July 1952 that the 
veteran had a sore right arm.  He had a synovial cyst of the 
volar aspect of the right wrist in March 1953.  On discharge 
examination in March 1954, the only abnormalities noted were 
scars of the left neck, left tibia, and right tibia.

Private outpatient records for April 1985 indicate a long 
history of tinea versicolor of the upper inner arms; 
fibroepithelial polyps were excised from several areas 
between May 1985 and March 1990.

Mercy Hospital records for January 1986 reveal that the 
veteran was admitted with hematuria and a bladder mass; the 
discharge diagnosis was Grade II, stage A, carcinoma of the 
bladder.  Mercy Hospital records for March 1986 reveal that 
the veteran also had prostate cancer.  These hospital records 
do not note any etiology for the cancer.

Private outpatient records from May 1986 to June 1993 reveal 
complaints beginning in May 1986 of right shoulder pain, with 
onset noted to be a few months earlier.  Right shoulder 
complaints were also noted in subsequent VA outpatient 
records.

The diagnoses on VA general examination in March 1994 were 
residuals of trauma to the right shoulder; residuals of 
trauma to the right middle finger; no residuals of a wrist 
injury; and cancer of the prostate with extension to the 
bladder, under treatment.  The diagnosis on VA skin 
examination in March 1994 was dermatitis, with dermatitis of 
the shoulders resembling lesions of recurrent pityriasis 
rosea.  X-rays of the right shoulder in March 1994 did not 
show any abnormality.

According to a January 1995 statement in support of the 
veteran's claim from J.E.S., who served with the veteran in 
1952, he witnessed the veteran receiving a blow to the right 
shoulder and receiving a laceration of the finger.  VA 
outpatient records for May 1995 and December 1995 reveal skin 
problems.

The veteran testified at a personal hearing at the RO in 
October 1995 that he injured his right shoulder, arm, and 
wrist during training in service, which have bothered him 
ever since; that he received bladder and prostate treatment 
in the 1950's; that he still has a scar of the right middle 
finger; and that he started receiving treatment for a skin 
condition of the feet and legs right after World War II.  The 
veteran's wife also testified in support of the veteran's 
claim.

On VA skin examination in December 1995, the diagnoses were 
recurrent sebaceous cyst on the dorsum of the left ear; scar 
of the posterior neck, residual of removal of a sebaceous 
cyst; and scar of the right middle finger, residual of 
laceration.

The veteran is competent to testify that he sustained a 
laceration of the right middle finger in service and that he 
has a scar at the laceration site.  Therefore, the Board has 
found this claim to be well grounded.  Although service 
medical records do not confirm that the veteran sustained a 
laceration of his right middle finger, the Board has found 
the veteran's testimony to be credible and to be supported by 
the January 1995 statement from a person who served with the 
veteran.  Moreover, the presence of a laceration scar of the 
right middle finger was confirmed on the December 1995 VA 
examination.  Therefore, the Board concludes that the 
preponderance of the evidence supports this claim.

With respect to the veteran's remaining claims, the Board 
notes that there is no notation in his service medical 
records of any pertinent injury or chronic disability.  The 
initial medical notation of any of the disabilities at issue 
was not until 1986, many years after final service discharge, 
and there is no medical evidence on file, including in the 
private medical reports, suggesting that any of the 
disabilities are etiologically related to service.  

Although the veteran and his wife have testified that the 
veteran's disabilities are related to service, and there is a 
January 1995 support statement on file from someone who 
served with the veteran in 1952, lay persons are not 
competent to provide medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992).  

In light of these circumstances, the Board must conclude that 
the veteran's claims for service connection for right arm 
disability, right shoulder disability, to include arthritis, 
cancer of the bladder and prostate, and skin disability are 
not well grounded.  


ORDER

Entitlement to service connection for residuals of a 
laceration of the right middle finger is granted.

Entitlement to service connection for right arm disability, 
right shoulder disability, to include arthritis, cancer of 
the bladder and prostate, and skin disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


